 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDArbieMineral FeedCo. andGeneral Drivers and HelpersLocal Union No.790, affiliated with International Broth-erhood of Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica. Case 18-CA-2735of the Act will be effectuated by the imposition ofa bargaining order.ORDERApril 27, 1970DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERS BROWN ANDJENKINSOn January 21, 1970, Trial Examiner Eugene E. Dixonissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Respondent filed timely exceptions, and a brief in supportthereof, to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Decision, the exceptionsand the brief, and the entire record in this case, andhereby adopts the findings,' conclusions,' and recommen-dations of the Trial Examiner, with the following addi-tion.The Trial Examiner found that Respondent's conductrequired the issuance of a bargaining order, citingN. L.R.B. v. Gissel Packing Co.'We agree. Respondent'spattern of unlawful conduct, as found by the TrialExaminer, was of such a nature as to have a lingeringcoercive effect. Therefore, use of traditional remediesisunlikely to ensure a fair or coercion-free election.We are persuaded that the authorization cards executedby a majority of the employees in the unit representamore reliablemeasure of employee desire on theissue of representation in this case, and that the policies'Respondent's exceptions directed to the credibility resolutions ofthe TrialExaminer arewithoutmerit.The Board will not overrulethe Trial Examiner's resolutions as to credibility, unless a clear prepon-derance of all relevant evidence convinces us that they are incorrect.On the entire"record, such a conclusion is not warranted hereinStandardDryWall Products, Inc ,91NLRB 544, enfd 188 F 2d 362 (C A2).2We adopt the Trial Examiner's conclusion that Breuklander wasdischarged for his union activity and that the reason given was pretextual,but in so holding we rely primarily on Respondent's refusal, on request,to make a nondnvmg position available to Breuklander, despite Respond-ent's undisputed need for additional production workers and Breuklander,despite Respondent's undisputed need for additional production workersand Breuklander's previous satisfactory experience with Respondentas a production employeeWe reach this conclusion without adopting or utilizing the Trial Examin-er's standard, i.e., that Respondent's defense to Breuklander's dischargemust be withoutflaw andrelatively unassailable'395 U S 575Pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, and hereby orders that Respond-ent,Arbie Mineral Feed Co., Marshalltown, Iowa, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's RecommendedOrder, as so modified:1.Substitute the following for paragraph 2(a):"(a)Offer to Charles Wogan and Gerald Breuklanderimmediate and full reinstatement to their former jobs,or, if those jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniority orother rights and privileges, and make them whole inthe manner set forth in the section entitled The Remedy.2. Insert the following as paragraph 2(b) and reletterthe subsequent paragraph's accordingly:"(b)Notify the above=named employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement, upon application, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act, as amended,after discharge from the Armed Forces."3.Substitute the following for the sixth indented para-graph of the notice:WE WILL offer to Charles Wogan and GeraldBreuklander immediate and full reinstatement totheir former jobs, or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority and other rights and privileges,and make them whole for any loss of pay sufferedas a result of our discrimination against them.4. Insert the followitg as the seventh indented para-graph of the Appendix:WE WILL notify Charles Wogan and GeraldBreuklander if presently serving in the ArmedForces of the United States of their right to fullreinstatement, upon application, in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dis-charge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Trial Examiner: This proceeding,brought under Section 10(b) of the National Labor Rela-tionsAct, as amended (61 Stat. 136), herein calledtheAct, was heard at Marshalltown, Iowa, on July22 and 23, 1969. The complaint, dated May 8, 1969,based upon charges filed and served on February 18,1969,was issued by the Acting Regional Director forRegion 18 (Minneapolis, Minnesota), on behalf of theGeneral Counsel of the National Labor Relations Board(herein called the General Counsel and the Board).182 NLRB No. 24 ARBIE MINERAL FEED COThe complaint alleged that Respondent had engagedin and was engaging in unfair labor practices by variousspecified coercive conduct, including its failure to bargainwith General Drivers and Helpers Local Union No790, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica (herein called the Charging Party or the Union),as the bargaining agent of the majority of its employeesin an appropriate unit and by discriminatorily dischargingits employees, Charles Wogan and Gerald Breuklander,thus violating Section 8(a)(1), (3), and (5) of the ActIn its duly filed answer Respondent denied the commis-sion of any unfair labor practicesUpon the entire record and from my observationof the witnesses, I make the followingFINDINGS OF FACTIRESPONDENT'S BUSINESSAt all times material Respondent has been an Iowacorporation engaged in the production and sale of animalfeed,maintaining its principal offices in Marshalltown,IowaDuring the year preceding issuance of the com-plaintRespondent in the course and conduct of itsbusiness shipped goods and materials valued in excessof $50,000 directly to points outside the State of IowaAt all times material herein Respondent has been anEmployer engaged in commerce within the meaningof Section 2(6) and(7) of the ActIITHE LABORORGANIZATIONGeneral Drivers and HelpersLocal Union No 790,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,at all times material herein has been a labor organizationwithinthe meaning of Section2(5) of the ActIIITHE UNFAIR LABOR PRACTICESUnion ActivityIn the fall of 1968, dissatisfaction having arisen amongRespondent's truckdrivers regarding a change in theirwage scale, someone asked Gerald Breuklander, a truck-driver of some 2 years' tenure with Respondent, ifhe could contact the Union As a result of a telephonecall from Breuklander to the Union's business agent,Ivan McFarland, Breuklander and fellow driver HowardSawyer visited the union office about November 1 andasked McFarland if he would try to organize Respondert's driversA meeting was arranged for Sunday,November 10, at the union hall In the interim Breuklan-der talked to employees about the matter Among themwas production worker Charles Wogan who, when helearned about the union meeting, asked if he couldattend it tooThe November 10 meeting was held as scheduledWogan and one other production worker, Gilbert Mob-147ley,'attended along with several of the driversAtthismeeting Wogan, Breuklander, and Mobley signedunion authorization cardsAt the request of Woganand Mobley it was decided at this time that the organizingeffort would be directed to the entire plant rather thanjust to aunitof truckdriversAnother union meeting for the entire plant was sched-uled for November 17 About 20 employees attendedthismeetingMcFarland discussed the things that theUnion would try to get into a contract with RespondentHe also had Wogan come up to the rostrum to actas a "sort of recording secretary" to make note ofvarious things the men might bring up 2 McFarlandalso passed out authorization cards at this meetingOnly one employee, James C Phillips, signed Therest preferred to "think it over" because they wereafraid that "If they joined the Unionthey wouldlose all their overtime andwould be cut to 40hours, andwould lose their profit sharing " Itwas at this meeting that Wogan took a supply of authori-zation cards which he attempted to get signed in theplantHe was unsuccessful because "Everybody seemsto be against it "Another union meeting was held around December1Just a few people attended-among them were Breuk-lander,Wogan, and Mobley 3 At this time McFarlandindicated that they would "have to get the men upto the meeting or elsegive it up " On January5,1969, the next union meeting was held, attendedby 12 to 14 employees Three people, Robert Shively,Gerald Breuklander's son, Terry, and Charles Hannegan,4 signed cards at this meeting The next meetingwas held on January 12 Not many employees attendedThose that did said that the others "were afraid tocome because they were afraid they would be firedif they wereseenat the union office "I Among thoseattendingwere the twoBreuklanders,the dischargedWogan, Larry Fisher, and John Whaley, Jr The lattersigned an authorization card at this meetingBy January 17, in addition to cards he had receivedfrom people who signed them in his presence at theunion hall,McFarland had received a group of cardswhich had been solicited by Breuklander away fromthe hall and had been delivered to McFarland at theunion office by Breuklander's wifeWith these cardsin hand, on January 17 McFarland had a letter typedto Respondent requesting recognition as the bargainingagent of the Respondent's production and maintenanceworkers and truckdriversThe letter also offered to'At this time Mobley was a rank and file employee During thelastweek of November he was promoted to the supervisory positionof production foreman at a 40 cent per hour increaseYSeveral of the men apparently raised some question about Wogan sso actingHe indicated to them in effect that if they wanted to takeover the assignment they were welcome to it3Mobley s attendance at this meeting is somewhat unusual consideringthat he was now a supervisor"Hannegan s employment status is in issue and will be discussedlatersCharlesWogan had been discharged on December i As indicatedhis discharge is alleged to be discriminatory within the meaning ofthe Act and will be discussed later 148DECISIONSOF NATIONALLABOR RELATIONS BOARDsubmit the authorization cards of the employees foran impartial examination and verification of their authen-ticityMcFarland took the letter and went to Respondent's plant intending to deliver it personally to Respond-entAs to what happened when he got there he testifiedcredibly and without denial as followsIwent up to the window and asked the secretaryif I could see Mr JimBagnalland she told meitwas Mr Jim Bagnall standing beside me SoI turned around and introduced myself and I triedto hand the letter of recognition to MrBagnallwhich he refused to accept, and I told him heshould read it because I represented a majorityof his people and I was asking for recognition,and he said he didn't believe it and (I) shouldtake it to the National Labor Relations BoardAt this point McFarland returned to his office Asto what happened then the parties stipulated as followsafterUnionRepresentativeMcFarlandreturned from the Company's offices he came backto his office and sent a letter to the Region 18of the NLRB, Minneapolis, and sent along withthat letter a copy of the representation petitionwhich he has already filed and which MrWilsonhas put into evidence," and thena listof the peoplethathe had authorization cards from, and theauthorization cards which have already (been) putin evidence by the General Counsel, marked asGeneral Counsel's Exhibit 2, and, further, thatthe cards were received by theRegion18 of theNLRB in Minneapolis on the morning of January20, 1969Interference, Restraint, and CoercionLarry Fisher, a reluctant witness' called by the GeneralCounsel, testified that in mid-November 1968 as hewas coming out of the breakroom" he overheard CharlesWogan tell Plant Superintendent Kenneth Penrod thathe had "signed up" for the Union at its first meetingin reply to Penrod's inquiry of Wogan if he was amember of the Unions In his testimony Wogan corrobo-"Enigmatically the filing date shown on the RC petition is January20 1969 The petition besides calling for a bargaining unit of allproduction and maintenance employees specifically included plant operators laborers truckdriverswarehousemen working foremen or leadmen and excluded office clerical employees professional employeessales personnel guards and supervisors The description of the unitin the complaint does not specifically include truckdriversbut it isclear that Respondent does not question their inclusion in the unitsince the RC petition included them and so did the Union s letterdemanding recognitionMoreover in the list of unit employees submittedby Respondent to the Board s Regional Office by letter on January27 1969 truckdriverswere included'On the stand Fisher admitted that he had not wanted to testifyand had appeared at the hearing only after being subpenaedWhenasked by the General Counsel why he did not want to testify heansweredIdidn t feel I had anything to say that would be helpfulfor you or Mr Bagnall but like I told you the Company has beenreal good to me and I really appreciate itAlso referredto as the lunchroomOn cross examination Fisher was asked about his testimony ondirectwhen he and Chuck and Penrod were talkingHe answeredIwarn t talking to them I was standing there by themwhichrated the fact that Penrod had asked him if he hadjoined the Union to which he had replied that he hadsigned a union card According to Wogan's version,however, he did not indicate to Penrod when he hadsigned the card and testified that this interrogation tookplace in the mixing roomFisher also testified about a discussion in the break-room in late November involving himself, Wogan, andForeman Dick Moore10 as followsWellmy best recollection, Chuck and I askedDick what he thought of the union, and he toldus,we asked his personal opinion of it, and hesaid, well, he has had dealings with unions before,and he thought as far as we were concerned, itwouldn't be too good, it was too small, not enoughemployees, and if the Union did get in, we wouldprobably be losing a lot of our benefits like ourChristmas bonus, you know, like our profit sharingand other things like thatMoore also told them at this time that they "wouldprobably get cut down to 40 hours "11 On cross-examina-tionFisher admitted that Moore had not told themthat they "shouldn't belong to the Union" and addedthat"he always said it was up to us guys whetherwe wanted to or not He said `I can't say either wayabout it "'Wogan corroborated the foregoing testifying in addi-tion that Moore said "that the way the Company feltabout the Unionthey probably wouldn't like togo along with it " He also told the employees thatthe Company "would be cutting on the hours and theChristmas parties and the Christmas bonuses" and thatthe employees would be losing money in the long runWogan also testified credibly and without denial abouta conversation with Moore in the breakroom after thefirst union meeting as followsDick asked me what happened at themeeting,and I told him that I signed a card, and sawit,and, then, he went on to tell us that the Unionwouldn't do any good, that they would lose allthe overtime and cut down on the profit sharingand several other thingsGerald Breuklander (the alleged discriminatee herein)testified that he had had several conversations withMoore about the Union He described one in particularthat occurred in the lunchroom in the presence of hisson Terry, Robert Shively, young Whaley, Larry Fisher,and RobertShafer Accordingto Breuklanderthey were"just talking about the Union, what benefits it had "Moore did not think it had any and indicated that ifwas substantially in accord with his testimony on directWhen askedlater on cross whether it was Moore or Penrod that Wogan was talkingto on this occasion he answeredIf I remember right it was Dick(Moore)he was talking to11At firstFisher limited the participants in this discussion to theabove three Later he added Breuklander testifyingif I rememberright Jerry Breuklander was in there talking to Dick and I don t rememberjust all what happened because I wasn t paying any attention to itFisher s lack of memory here and elsewhere in his testimony wasindicative of his admitted reluctance to testify11At this time the plant was working a 48 hour week ARBIEMINERAL FEED CO.the Company found out that the employees "were push-ing the Union (they) would be fired for it." Moorealso, said that he had had dealings with unions beforeand stated that unions "didn't give . . . any benefits"in a plant like Respondent's. According to Breuklander'sfurther testimony Moore told him (apparently privately)that if the Company found out he was trying to getthe Union in he "would wind up getting fired for it."In his testimony Breuklander admitted that he had madeseveral efforts to get Moore to sign up with the Union.Robert Shively, another witness called by the GeneralCounsel, testified that in late November 1968 as hewas cleaning out the pellet mill on the night shift Moorecame up to him and started talking to him about theUnion.Moore told him that if the Union got in theemployees would lose their overtime work. Shively alsotestified about a conversation with Penrod in Januaryafter Union Representative McFarland had sought recog-nition from Respondent as follows:Iwas over by the pellet mill again and Mr. Penrodcalledme up from what use to be the mineralroom, which nobody was, present, and told meif I didn't quit talking about the Union we wouldbe cut down to 40 hours and we wouldn't getno overtime, and I says we was pretty busy atthe time, I said they can't get the feed out in40 hours, and he said they would go to a thirdshift.Moore in his direct testimony admitted having had"discussions" with Fisher "about the Union activitiesat the plant" but claimed that Fisher initiated thesediscussions saying he wanted Moore's opinion "aboutthe Union coming in." About what he told Fisher atthis time Moore testified as follows:Itold him that if the Union come in there wasa possibility that we could lose some of our benefits,we could go down to a 40-hour week, but thatdoesn'tmean that we will, and anything I didtellhim I didn't want him to change his mindinany way, he still had to make up his ownmind. It just was my own personal opinion.Although testifying that Breuklander had attemptedto recruit him for the Union, Moore denied initiatingor starting any discussions with Breuklander about theUnion. He also denied telling Breuklander that he wouldbe discharged if he was discovered pushing the Union.In his testimony Penrod answered in the affirmativewhen he was asked by Respondent's counsel if in thelast 2 months of 1968 and early 1969 any of the employees"approached (him) to discuss the matter of a unionat the plant." He testified that there were at leastthree such occasions involving mostly younger employ-eeswho had not been "employed there too long."One of these12 was Robert Shively about which hetestified as follows:Well,we was talking, I was trying to tell him,I didn't think we needed a union, it wouldn't helpus any, we could lose this and lose that, I couldn't12The only onediscussedby Penrodin his testimony149say that we would, maybe we would gain andmaybe we wouldn't, but I wouldn't see wherewe would gain any.Penrod also denied ever having had any discussion withWogan or Fisher that he could "recall."8(a)(1) ConclusionsOn the basis of the foregoing testimony and consider-ing Fisher's obvious reluctance to testify to anythingadverse to Respondent's interest (which tends to lendcredence to anything he did so testify) I find that (1)Penrod coercively interrogatedWogan regarding hisunion membership; (2) Moore in late November threat-ened employees with loss of overtime, Christmas bonus-es, and other benefits if the Union got in;13 and (3)Moore made similar threats to Wogan after the firstunion meeting and also coercively interrogated Woganas to what happened at that meeting. I also creditShively's virtually undenied testimony that after theUnion's demand for recognition Penrod threatened himwith loss of overtime if the Union came in. Consideringthe threats of discriminatory action by Respondent asfound above, I also find in accordance with Breuklander'stestimony that Moore threatened that employees wouldbe discharged if the Company found out they werepushing the Union.The complaint alleged that Respondent (1) advancedthe date of its 1968 Christmas party, (2) advanced thetime that it granted 1968 bonuses to its unit employees,and (3) granted pay increases to various employeesin January 1969 all for the purpose of discouragingthe employees' union activity. Evidence offered byRespondent that the date of the 1968 Christmas partywas set almost a year previously clearly refutes (1)above. As for the other allegations the most that theevidence, does is to raise a suspicion that Respondent'spurpose was as alleged. I shall make no finding ofunfair labor practices on the basis of the foregoing.Discrimination1.WoganCharlesWogan worked for Respondent from July1967 to December 5, 1968, when he was discharged.His union activity and the leading part he played inthe union campaign have already been noted. One nightin September 1968 when Wogan was on the night shifthis wife came to the plant and informed him that they11Ideem it immaterial whether Moore voiced his comments in thepositive or the conditional or whether he qualified them as being hispersonal opinionsNor would the fact that Moore did not initiatethe conversations about the Union insulate Respondent from the legaleffect of any coercive comments Moore made thereinMoreover,Moore's telling the employees that their belonging to a union wasa matter of their own choice does not nullify or neutralize the coerciveeffect of the threats he had lust made If anything his comment inthis respect had a tendency to accentuate the coerciveness of hisremarks. In effect he was saying, "Its your choice if you want tobe stupid enough to join a union and jeopardize the economic benefitsyou are enjoying in your employment " 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad to go out and get her car which she had leftout on the highway between Des Moines and Marshall-town with a flat tire. According to Wogan's testimonyForeman Moore suggestedthat theycould use the compa-ny truck and drive down to change the tire after theshift ended at 2 a.m.14 This they did, accompaniedby Moore. Before they left the plant, Wogan filledthe truck with gasoline from; the company pump.According to Wogan's further testimony, his wife'scar was parked about 30 miles out of Marshalltown.When they got there they had to take the spare, whichwas flat, to a truckstop to be fixed. When they gotback to the plant Wogan refilled the gas tank fromthe company pump to determine how much gas hehad used and put the truck in the plant after Moorehad unlocked the door.The next day, according to Wogan's direct testimony,he went to see Bagnall,to tell him that they had usedthe truck and to pay for the gasoline. This interviewtook place in the reception area. Bagnall did not likethe idea of their having used the truck and indicatedthat he did not want it taken for such a purpose again.He also told Wogan that "it would be $7" for theuse of the truck. Wogan did not have $7 on him .andBagnall apparently said he would take it out of Wogan'scheck.On cross-examination Wogan testified that he thoughtthe charge made for the use of the truck "was quitea bit" and told Bagnall so. Wogan also categoricallydenied on cross-examination that he had said that theCompany had "cheated" him but he admitted that hehad let it generally be known about the plant that he"didn't think it was fair that they would charge . . .that much" for the use of the truck.'About this matter Bagnall testified that he told Woganthat his taking of the truck was a violation of companypolicy and that "nobody ever used the company truckswithout permission."Bagnall also testified about a sec-ond conversation he had with Wogan about this matteras follows:Approximately 2 weeks later I learned that he hadbeen informing the other plant personnel and thetruckdrivers, as well, that we had been unfair withhim on what we had charged him, for using thetruck to go to Des Moines, and he had been makingderogatory remarks about the company and mein particular and the management.Accordingly,Bagnall talked to Wogan again in the con-ference room and told him that he"was unhappy aboutwhat(he) had heard concerning the comments aboutmanagementand the company" and told Wogan thathe "wanted them to stop at once." At the end ofthe interview,according to Bagnall's further testimony,afterWogan had turned around and was walking throughthe door,he said he"wouldn'ttake the damn thinganyway." Thereafter Wogan's attitude did not improve.About the circumstances of his discharge on December5,Wogan testified as follows:...On December 5 when I went to work, Ihad my check stub and we were looking at them,and Larry Fisher noticed that he had gotten paid$1more than I did,and we got talking aboutitand Larry and Dick both said I should go upand see Ralph and see what had happened. SoIwent upstairs and I talked to Ralph about it,asked him if he could show me if they made amistake or what happened, and he brought backmy timecard and said if I could get any moretime than what they got, they would pay me forit.Isaid,"that isn't what I asked you, I justasked you why they got more pay than I did."He didn't say, so I got up and went back towork, and on the way out Terry Breuklander andJim Philips were setting there,they was going toseeRalph about something,and they asked if Ifound out anything . . . about why they got paidan hour more than I did.Isaid,"no, I thinkit is a bunch of crap,'," and I went on downstairsto go to work . . . then, I got a call that saidIwas supposed, to go back upstairs, and whenI got up there they asked me to wait in the receptionarea and then they called me back to Mr. Bagnall'soffice and Ralph was there and Jim said becauseofmy language and my poor attitude that theycouldn't keep me around any more.According to Wogan's further testimony he was alsotold thatsince hewas so friendly with Moore theywould "just as soon (he) didn't come down here anymore."He thereupon went to his locker followed byBagnallwhostood there and watched Wogan as hecleaned it out.About thismatter Bagnalltestified that when he sawWogan walking out of Rich's office on December 5he went in to see what had been the reason for Wogan'svisit.About what he learned at this point Bagnall testifiedas follows:Chuck had come up to the office and accusedtheCompany of cheating15 him out of 1 hour'spay. He demanded to see timecards of his foremanand Larry Fisher, and he was shown his own time-card and it was proven to him that the time was,thathe was paid for the hours that he workedplus 4 hours off for evenings and dinner.16According to Bagnall's further testimony up to thistime Wogan had "previously accused the Company overa period of time of cheating"him. . . ." Citing asan example the truck incident.In its brief Respondent attacks the credibility ofWogan in some detail on the basis of his having testifiedthat he saw his name and that of Breuklander headinga list of union members on Bagnall'sdesk in mid-November1968.18Respondent also attacksWogan's15On cross-examination Bagnall testified that the word"cheating"was not his but was the choice of Ralph Rich"Moore testified that Wogan asked him if it would be all right1flThis was for the Christmas party.ifhe borrowed the truck and that he told Wogan that he thoughtOn direct examination the word "cheating"was posed to theitwould as long as he told Executive Vice President James Bagnallwitness by counsel as part of his question.about it and made it right with him the next day11An analysis of the evidence Respondent offered on this point ARBIE MINERALFEED CO.credibility on the question of the mileage he drovethe truck the night he took it with Moore's permissionto fix his wife's flat tire, and on the basis of Wogan's"remarkable memory as to names, dates, places" per-taining to the 8(a)(1) allegations in the case. As forthe latter, his testimony about the Section 8(a)(1) aspectsof the case was either undenied or almost entirely ofa corroborative nature with other testimony offered bythe General Counsel particularly that of Fisher whosereluctance to testify and resulting credibility has alreadybeen commented on. As for the former, there wouldappear to be a discrepancy of some 35 or 40 milesbetween the mileage Wogan estimated that he drovethe truck and that shown by Respondent on the basisof actual map distances. "IIn the last analysis there is little dispute as to thecircumstances of Wogan's discharge and Respondent'sreasons for it as I understand them. In this connectionRespondent apparently contends that Wogan was dis-charged for (1) taking the truck without permission;(2) saying he "wouldn't take the damn thing again any-way" in front of a receptionist; (3) complaining tofellow employees that the Company was unfair to himin charging him $7 for the use of the truck;20 (4) runninga mixer improperly thereby causing a motor to burnout;21 and (5)questioninga discrepancy between hispay and that of fellow employees who worked thesame hours he did whereby he sought to be showntheir timecards to compare with his own and that whenhis request was refused he commented to other employ-eeswithin the hearing of an office secretary that hethought the matter "was a bunch of crap." At thetime of Wogan's discharge Respondent had no knowledgeas to whether Wogan "had signed a union card ornot," and further that "the first formal notice" thatthe Company received regarding the efforts of the Unionto organize Respondent's employees was on January17, 1969.Considering first Respondent's apparent claim thatit had no knowledge of Wogan's union activity or interestat the time of his discharge my first observation isthat neither a claimed lack of knowledge of Wogan'shaving "signed a union card" or a lack of "formal"notice as to the Union's campaign is really a denialof knowledge by Respondent of the union campaignand Wogan's part in it. However,assuming,arguendo,that Respondent by its limited denial is actually claiminga complete lack of knowledge regarding the union cam-paign and Wogan's part in it, I think that the evidenceclearly shows that Wogan's testimony in this respect is not credibleand I do not credit it1BWogan testified that his wife's car was "about 30 miles" outofMarshalltown and that he had to take the spare to be fixed ata gas station "about 2 miles away " Doubling both these distancesas a round trip requires and adding the products together shows atotal of about 64 miles that Wogan estimated he drove the truck thatnight Respondent claims he drove about 100 miles.20 I credit Wogan's denial that he accused the Company of "cheating"him,,The evidence shows that in late October 1%8 Wogan had a mixermotor burn out on him for which Respondent did not reprimand morethan to admonish him to be more careful in the future151is substantial enough to permit the opposite inferencewhich I hereby draw.Thus we have credited testimony that SupervisorMoore was aware of Wogan's having signed a unioncard and presumably about what happened at the Novem-ber 10 union meeting as a result of his having askedWogan about it. We also have Penrod learning in mid-November as a result of his interrogation of Woganthat the latter had signed a union card at the firstunion meeting. In addition to this knowledge legallyattributable to Respondent it seems a reasonable infer-ence that when Mobley became a supervisor his newlyacquired loyalty to Respondent would have resultedin a disclosure to Respondent of his intimate and first-hand knowledge of the union activity of the employeesfrom its inception including that of both Wogan andthe other discriminatee, Breuklander. Indeed, in effectMobley admitted having made such a disclosure butclaimed that it was not until January 6 that he didso.Having found that Respondent had knowledge of Wog-an's union activity at the time of his discharge letus now consider the merits. It is clear that an employercan discharge an employee for any reason or no reasonatallwithoutrunningafoul of the Act as long asthe exercise of Section 7 employee rights is not involved.But where even part of an employer's motivation fordischarge is grounded in opposition to an employee'sSection 7 rights that discharge is discriminatory withinthemeaning of Section 8(a)(3) of the Act regardlessof whether adequate independent cause existed for thedischarge at the time. While it is not within my provinceor that of the Board to evaluate the sufficiency oradequacy of an employer's reasonsfor discharging anemployee, such evaluation is often requiredin weighingvarious aspects of a case. Thus it seems here thatRespondent is relying on relatively innocuous conductto impose the drastic penalty of discharge-which ofcourse is Respondent's right ifitisthat kind of anemployer. The trouble is that if Respondent is indeedsuch a strict disciplinarian type of an employer, thequestion is why was Wogan not discharged in Septemberor early October when his dereliction was so muchmore serious than his relatively mild expression of dis-gust directed to a couple of fellow employees in answerto their inquiry some 2 months later. In late Septemberor early October it appears that Wogan had taken acompany truck without permission22 and, if Respondent'sversion is to be believed, thereafter accused the Compa-ny of cheating him in the amount it charged him forZYThere is no indication in the record whether or not Bagnall wasinitially aware of the fact that Wogan not only had his supervisor'spermission to take the truck but his assistance also. However, thatsuch is the impression that Respondent would create seems implicitin the following statement in Respondent's brief:Itshould be noted that at the time the truck was taken andwhen Mr Bagnall reprimanded Charles Wogan, Mr Wogan didnot state to Mr Bagnall that he had permission from Mr Mooreto take the truckAt the time the taking of the truck wasreported toMr JimBagnall,Mr Bagnall advised MrWoganthat this was in violation of company policy and that nobodyused the company trucks without permission from Mr Bagnall 152DECISIONSOF NATIONALI ABOR RELATIONS BOARDusing it In addition,when confronted about the matterWogan responded directly to Respondent's chief execu-tivewith a remark hardly calculated to be polite Thiskind of conduct to a strict employer conceivably wouldbe grounds for summary discharge 23 But Wogan wasnot discharged thenOf course,at this time Woganwas not active in trying to get a union into the plantThen 2 months later,when Wogan was active on behalfof the Union, he is discharged for what clearly mustbe considered a most minor incident In my opinionthe evidence fully supports the inference that Respondentwas waiting for some slip by Wogan that would presentthe opportunity to discharge him and that the reasonforRespondent'spurpose was to have a pretext toconceal its antiunion motive I so find2BreuklanderGerald Breuklander started as a plant employee ofRespondent in 1966 or 1967 and worked until January24, 1969,atwhich time he was discharged from histhen position of truckdriverHis union activities havebeen noted About what occurred on the job on January21, 1969,Breuklander testified as followsI left with a load of feed that morning and Istopped out at Schaeffer's truck stop and washedmy windshield and one of the other drivers wasout there,Ron Crouse,he was going west, too,and we run together at Carroll, and he had troublewith his windshield wipers, and we stopped atthat rest area and I stopped to see if I couldfix it,and I couldn't and he was going to Internation-al,and he said as long as I was coming backthatway that evening to stop and see whetherhe had got his truck fixed or not,and if he hadn'the wanted a ride back with me So I stoppedand he was there,so on my last stop of haulingfeed I got two cans of beer offered me WhenIgot to Carroll I had one can of beer that Iwas drinking and I had one left and I offeredhim one and he didn't take it,and we just comeback to MarshalltownAccording to Breuklander'sfurther testimony he gotthe beer at a farm on his last stop of the day Afterhe and the farmer unloaded the truck the farmer broughtthe beer out It was a six pack He and the farmerdrank four of them and because the farmer did notknow what to do with the remaining two he told Breuk-lander to take them with himThe following day, Wednesday,January 22,Breuklander "took another load of feed out and peddled itand came back in that night"When he got back therewere no loading orders posted for him as therecustomarily wereHe asked Moore for an explanationbutMoore said he did not know anything about itBreuklander then called John Lumsden,the dispatcher,Za It will be recalled that in addition to all this it was about thistime thatWogan was also apparently guilty of having allowed themixer motor to burn out by overloading itwho said thatallhe knew aboutitwas thatBagnallhad toldhim to hold Breuklander's load Breuklanderthereupon called Bagnallwho toldhim to come in thenext morningthathe ' would talkabout it " Aboutwhat happenedthe next morning Breuklander testifiedas followsIwent in to see Mr Bagnall and he explainedtome how good my work record and stuff, thatIhaddone a goodjob for him, but that theycouldn'tkeepme,he just had a report that Ihad been drinking in the truck,and he would giveme the bestrecommendationthat he could givein thew world for another job and that was itAt this timeBreuklander denied to Bagnall that hehad been drinking in the truck He also asked Bagnallifhe couldbe transferredback tothe plant for workthere since he could no longer drivea truck Accordingto Breuklander's undenied and credited testimony Bag-nall ` saidhe would haveto think it over and he thoughtitover a minute but thathe couldn't do it, he saiditwas a poor time to letanybodygo, but he justcouldn't do it " He also ' saidhe would be goingbackon his word, orsomething to that effect"which Breuklander did not understandAboutan incidentthatoccurred the previous summerBreuklander testifiedcredibly andwithout denial as fol-lowsIwas in the tavern across the street and I wentover to the plant for something and they had somefeed that had to go out to some farm out thereabout 4 or 5 miles, and Jim Bagnall was downstairs,and Kenneth Penrod and Ralph Rich,and I wasasked if I could take the feed and I told themIwasn't in too good shape,Idon'trecallwhichone said "could you drive"or something like that,and I said"Yes," and so they loaded the feedon my truck and I called my wife and she wentwith me to deliver that two or three ton of feed,whatever it wasAlong this same line Howard Sawyer,a truckdriverof some 4 years' tenure with Respondent,testified credi-bly and without denial about an occasion one day inlate 1967 when he was at the Carolina Tavern acrossthe street from the plant having a few beers on hisreturn from an all-night trip to Nebraska He had hadfour or five beers when he got a telephone call fromBagnall who wanted to know if he was in any conditionthat he "couldn'tdrive a truck,"Sawyer said, "No,sir,but I had a few beers"Bagnall wanted him tohaul some soy beans from Des Moines and suggestedhe could get one load that day and finish hauling therest later and that it was up to Sawyer as to whenhe hauled the subsequent loads According to Sawyerhe not only hauled the imtial load that day but hauledtwo more loads finishing the assignment after the nightshift had endedBagnall testified that company policy does not permitdrinking on the job which with respect to truckdriversmeans while driving and unloading That the Respondentdoes not tolerate drinking while driving is well knownto the drivers, according to Bagnall,including Breuklan- ARBIE MINERAL FEED COder who was so informed when hired According toBagnall's further testimony on direct examination, ona prior occasion he had discharged truckdriver VirgilCarter for drinking while driving On cross-examinationof Bagnall it was brought out that Carter's dischargehad occurred some 2 years previously when Carter"came in really loaded one night"24 after he had beenwarned about having liquor on his breath On redirectBagnall further testified that some time during the summer of 1968 Breuklander came into the lockerroomwith liquor on his breath on an occasion when histruck was in the garage Bagnall asked him if he hadbeen driving the truck and Breuklander said, "No "Bagnall replied, "I am glad to hear that because wedon't want you driving that truck if you had one dropto drink>fConclusions as to BreuklanderAs in the case of Wogan I believe that the preponder-ance of the evidence in the record as a whole supportsthe inference that Respondent was relying on a pretextto mask its real antiunion motive in discharging Breuklan-der First, one must consider the leading part that Breuk-lander played in instigating and promoting the Union'sorganizing campaignDirectly connected with this ofcourse are the threats of reprisals made by Respondentto the employees about their participation in the unioncampaign including particularly the threat to Breuklanderof the ultimate reprisal-that of the loss of his jobIn this posture of the evidence it would seem thatany cause advanced by Respondent as the reason forBreuklander's discharge would have to be without flawand relatively unassailable I do not believe that thereason given for Breuklander's discharge meets thisrequirementThe difficulty with Respondent's defense is the doublestandard it applied to its policy regarding drinking byits truckdriversObviously when it suited Respondent'spurpose the imbibing of a few beers was no impedimentto its drivers operating its trucks on the public highwaysWhile there is a distinction between drinking beer whileactually driving a truck and drinking it b6fore or betweendriving stints, the distinction lacks validity as far asRespondent's ethical or economic position here is con-cerned As for Carter's discharge it affords no particularsupport for Respondent since there is a vast differencebetween drinking a beer or two while working or drivingand appearing for work as a driver or attempting toso work while "really loaded "Added to these considerations are Bagnall's protesta-tion to Breuklander at the time of his discharge thathe was a good employee and would be given a goodrecommendation and his somewhat inconsistent refusalto consider Breuklander for a plant job even thoughRespondent apparently needed help as attested by Bag-24Oddly on direct examination Bagnall had testified that if a mancame to work drunk he would be discharged but added that it justhasn t happened to my knowledge153nail's comment that it was a poor time to let anyonego and the subsequent hiring of two new plant employeesRefusal to BargainIThe bargaining unitItwill be recalled that on January 17 Union Represent-ativeMcFarland made a demand on Respondent forrecognition as the bargaining agent of Respondent'sproduction and maintenance employees and truckdrivers 25 Such a unit with the usual exclusions I findto be an appropriate bargaining unit within the meaningof the ActRespondent is in agreement as to the inclusion of22 employees in the bargaining unit as of the timerecognition was demanded by the Union 28 In additionto the agreed 22 the General Counsel would also includeCharles Hannegan and Charles Wogan whose inclusionsare opposed by Respondent On the other hand Respondent contends and the General Counsel denies that JohnLumsden should b& included in the unit2HanneganHannegan,called as a witnessby theGeneral Counsel,was a current employee of about 2 years' tenure withRespondent who testified that his job title was"mainte-nance working supervisor "27 As such his duties wereto repair machinery and "keep the place running "He holds an electrician's license, can install and repairplumbing, and he does carpentry work He is responsiblefor the installation,repair,and maintenance of `twomixers, a pellet mill, shakers,sewing machines, automat-ic sacker," among other things All of his time is spenton these duties, according to Hannegan,211forwhichhe is paid at an hourly rate of$3 40He had hisown workshop in the plant which contains work benches,a welder, a cutting torch,and toolsHe also has anoffice off the workshop where he keeps all of the electrical equipment and supplies he has on handWheneverhe needs it, he hasheld whichis normallysuppliedby MarvinCross whose regular job is that2Quite apart from McFarland s oral demand Respondents refusalto accept the Union s letter of demand precludes any claim that novalid demand was made CityElectricCompany 164 NLRB 844 848 121The evidence shows and I finSi the following 22 employees tobe in the unit Terry LeeBreuklanderMarvin Cross Ronald CrouseLynn Finders Larry Fisher Mark Huisman Stanley Hunt Omer KeeseEugene Kinney David Long Robert Long James Phillips GeorgePiperHoward Sawyer Robert Shafer Robert Shively Dewey SnyderAllen Stephens Gordon Kent Warren John Henry Whaley John WilliamWhaley and Gerald Breuklander2'Elsewhere he testified credibly and without denial that after theUnion came into the picture he attended a few union meetings Thenhe became concerned about his job status and asked Ralph Rich justwhat his title was-a maintenanceman or a supervisor?Rich informedHannegan that he wasa maintenance man28He so testified on direct It appears however fromBagnall sundenied and credited testimony that in addition to his mechanicalability he also is capable of operating all of the machines he maintainsand as a result instructs othei employees how to use them In thisconnection he makes recommendations is to who is capable of operltmgthe machinery 154DECISIONSOF NATIONALLABOR RELATIONS BOARDof custodian-i. e., 'janitor. His method of getting assist-ance from Cross is simply to tell him that he needsCross' help. If he needs more than one man to assisthim at any given ' time he places a request for himto Supervisor Keith Penrod.He is responsible directly to Bagnall. While he neverhires or fires, according to Bagnall's testimony he makesrecommendations as to whom Respondent should orshould not employ for a particular job which recommen-dations are followed. In this connection Bagnall namedthree employees Respondent hired on the recommenda-tion of Hannegan-Marvin, Cross, Dennis Hannegan,and Bill Collins.29 He also testified that Cross' paywas increased on Hannegan's recommendation. Apartfrom these broad assertions by Bagnall there was noother testimony or evidence in this connection.From the undenied and credited details supplied byHannegan in his testimony regarding the foregoing, itwould appear that the part that Hannegan played inthem was negligible to say the least. Thus it appearsthat Hannegan had appealed to .Ralph Rich for anotherman to help him with the maintenance work becauseit"was piling up." So Respondent hired Bill CollinsforHannegan to train as his assistant. Hannegan didnot know Collins before he was hired nor did he makeany recommendation to management that Collins behired.Hannegan's only part in the hiring as noted , washis request for someone to assist him because the work"was piling up." Subsequently, when it became apparenttoHannegan that Collins (who knew nothing aboutplumbing or electricity and had no special mechanicalability) "just wouldn't pan out for a maintenance man,"he told his superiors so and Collins was laid off orquit-Hannegan could not remember.As for the details of Cross' hiring Hannegan testifiedas follows:Well,George Piper, the custodian, was retiring,so they needed a man to fill his place and I hadheard about Marve through George, and that's howhe come down to fill out an application.According to Hannegan's further testimony Piper hadtold him that Cross "would probably be a pretty goodman for the job." He also testified that Cross filledout his application in Rich's office and when askedwhy Cross had filled out an application in Rich's officehe answered "Because that's where you go to see abouta job." Hannegan further testified that Cross is directlyresponsible to him and that if Cross wants a raisehe asks Hannegan for it. Nevertheless Hannegan alsotestified that he did not set Cross' wage and that hedid not know what Cross' rate was nor could he remem-ber when Cross last got a raise explaining that he didnot "even remember how long he has been there now.Ihave my own work to take care of, not somebodyelse's."It also appears from Hannegan's testimony that79Bagnall also claimed that currently Respondent had "two newpersonnel working that were recently hired by him" (presumably Hanne-Piper trained Cross for his job working with Cross"for a couple of weeks."The foregoing constitutes the only details regardingHannegan's connection with the hiring and employmentof Collins, Cross, or Dennis Hannegan. Rich did nottestify, and, as already indicated, Bagnall supplied nodetails whatsoever. On the foregoing evidence (includingRich's failure to confirm to Hannegan that he was asupervisor when Hannegan asked him just what histitlewas-"a maintenance man or a supervisor,"), Iconclude and find that Hannegan was not a supervisorwithin themeaningof the Act. In my opinion whatwe have in the case of Hannegan is a highly skilledemployee who simply exercises the control of a skilledworker over less capable employees and in no demonstra-ble sense shares the power of management. SeeRossPorta-Plant, Inc.,166NLRB 494. As pointed out bythe court inN.L.R.B. v. Southern Bleachery & PrintWorks, Inc.,257 F.2d 235, 239 (C.A. 4), cert. denied359 U.S. 911, "[T]he employer cannot make a supervisorout of a rank-and-file employee simply by giving himthe title and the theoretical power to perform one ormore of the enumerated supervisory functions." Havingfound that Hannegan is not a 'supervisor within themeaning of the Act I include him in the bargainingunit.3.LumsdenI agreewith the General Counsel that Lumsden shouldnot be included in the unit because he shares insufficientcommunity of interest with unit employees. The evidenceshows that his onlyconnectionwith the unit employeesis the limited function of routing the trucks. Otherwisehe rarely leaves the upstairs office where he worksat various duties among which is taking telephone orders.Unlike the unit employees he is on a salary and isunder different supervision than the unit employees.Accordingly, I exclude him from the unit. Having foundthatWogan was discharged in violation of the Actitisclear that he is to be included in the unit andI so find.City Electric Company, supra.Thus by addingHannegan and Wogan to the 22 already included inthe unit we have a unit composed of 24 employees.114.The cardsAt the time McFarland demanded recognition fromRespondent he had 14 authorization cards from employ-ees in the unit-a clear majority if the authorizationsare considered valid. Respondent attacks the validityof the cards for variousreasons.In its campaign to organize Respondent's employeestheUnion reduced the initiation fee from $25 to $5.Even then four of thesigners30did not pay the $5on signing. At least one of the four, Larry Fisher,claimed on the witness stand to have not paid becausehe changed his mind about joining the Union aftergan) but that he didn't"even knowtheir names" conjecturing30Larry Fisher,Eugene Kinney,Howard Sawyer, and John Whaley,11"that the name ofone of them is RoseSr ARBIE MINERAL FEED CO.155he signed the card. In this connection the bylaws ofthe Union provide as follows regarding dues and initiationfees:B. Initiation fees for membership in this organiza-tion shall be $25.00 dollars, provided, however,that such initiation fee may be waived or reducedin connection with a particular unit or industryor the organization of unorganized employeesat the discretion of the Local Executive Board.It is Respondent's contention apparently that becausetheUnion failed to show the specific action of thelocal executive board authorizing the reduction of theinitiation fee from' $25 to $531 the offer of the $5 feeto the employees nullifies the cards. It seems to methat this is an internal affair of the Union over whichRespondent can raise no issue regarding the validityof the cards. If Respondent's position is that whetherduly authorized or not by the Union the reduction inthe initiation fee from $25 to $5 nullifies the cards,it is mistaken. SeeGafner Automotive & Machine, Inc.,156 NLRB 577, 578.As for the failure of some of the signers to paythe $5 at the time of signing I see no reason to invalidatethe cards either. By its very terminology the fee isan initiation fee and its payment certainly can be deferreduntil the time that formal initiation ceremony is aboutto take place or even afterwards for that matter. Nordoes the testimony of Fisher that he changed his mindabout joining the Union after he signed the card invali-date it. The coercive conduct engaged in by Respondenthere in opposition to its employees' rights under theAct could be expected to change their attitude aboutjoining the Union, making such testimony incompetentto negate a loss of union membership or support. Cf.Patent Trader, Inc.,167 NLRB 842.Respondent also attacks a group of cards becausethe name of the Union was not filled in at the timeof the signing. Even if the International's name didnot appear on the cards here as it did (which wassufficient to avoid invalidation of the cards, seeGlassFiber Molding Co.,104 NLRB 383;Knickerbocker Plas-ticsCo.,104NLRB 514), it would seem that underthe circumstances here there could be no question thatthe employees knew perfectly well what union theywere signing authorization cards for..Respondent's further contention that the card of JamesC. Phillips should not be counted because he, printedhis name on it in the place where his signature shouldhave been is also rejected.McEwen Manufacturing Com-pany and Washington Industries, Inc.,172 NLRB No.99. Finally Respondent contends that the card of StanleyH. Hunt has not been properly identified for receiptin evidence and should not be included in the cardcomputation. Hunt's card had been offered in evidencewith a group of other cards that had been receivedby McFarland from Breuklander's wife. Over objectionIreceived them on the commitment of the GeneralCounsel that he would establish t,y other witnessesthe actual signing of the cards.Breuklander testified that Hunt had given him a cardthat was already signed and filled out telling Breuklanderthat he "had been carrying it for a while," havingfilled it out for Hannegan. In his testimony Hanneganconfirmed that he had signed up Hunt along with HowardSawyer and Robert Long on January 6-the date appear-ing on Hunt's card. Later on during the same day,according to Hannegan's further testimony, he was calledinto the office and told by Bagnall that there was atape recorder in operation and that everything said wouldbe recorded. He was then told "that they were shockedto hear that one of their supervisors had filled outan application card fpr the union." He was'also toldthat he had no business joining the Union and that"they could fire him or take him to court." Whenhe left the office he went downstairs and locked inhis drawer the three signed cards he had obtained.When he saw the signers he gave them back theircards telling them that he "didn't have anything to.do with that now." Sawyer and Long tore their cardsup. Hunt took his with him.On this evidence I conclude and find that Hunt'scard was sufficiently identified for receipt in evidenceand for use in computing the number of valid cardsin possession of the Union when demand for recognitionwas made. In so ruling I am so mindful of my admonitionto the General Counsel that I would not count anyof the cards not identified as to the details of theirsigning. I believe, contrary to Respondent, that Hanne-gan'stestimony considered with that of Breuklandermeets this requirement. SeeMcEwen ManufacturingCompany, etc, supra.In any event even without Hunt'scard it appears on the basis of the foregoing that with13 valid authorizations on January 17 the Union repre-sented a majority of the employeesin anappropriateunit and I so find. I further find that by Respondent'sfailure and refusal on and after January 17 to recognizethe Union, Respondent refused to bargain in violationof Section 8(a) (5) of the Act. This conduct in thecontext of the other unfair labor practices by Respondentclearly requires the issuance of a bargaining order.GisselPacking Co., Inc., et al.,395 U.S. 575.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.V. THE REMEDY31At the hearing McFarland offered to produce the minutes of theexecutive board action regarding this matter"If he(could) find itThey werenot producedHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8 (a) (1), (3)and (5) of the Act, I shall recommend that it cease 156DECISIONSOF NATIONALLABOR RELATIONS BOARDand desisttherefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act I shallrecommend that Respondent upon request,be orderedto bargain with the Unionconcerningrates of pay,wages,hours, andotherterms and conditionsof employ-ment, and, if an understandingis reached, embody suchunderstanding in a signed agreementI shall also recommend that Respondent offerCharles Wogan and GeraldBreuklander immediate and full reinstatementto theirformer or substantiallyequivalent positionsand thatthey be made whole for any loss of payfrom thedates of their discharges to the date of the offer ofreinstatement less tlieir net earningsduring that periodLoss of pay shall be computedand paid inaccordancewith the formula adopted by the Board in FW Woolworth Company90 NI RB 289, and withinterest thereonat the rateof 6 percentper annumas prescribed bythe Board in IsisPlumbing & Heating Co138NLRB716The unfair labor practices committed by Respondentinvolved conduct in derrogation of the principles ofgood faith collective bargainingThe inference is thuswarranted that Respondent maintains an attitude of opposition to the purpose oftheAct withrespect to theprotection of employee rights in generalAccordinglyI shall recommend that Respondent be ordered to ceaseand desist from infringing n any manner upon therights guaranteed in Section7 of the ActUponthe basis of the foregoing findings of fact andthe entire record in this case,Imake the followingCONCLUSIONS OF LAWIArbieMineral FeedCo at alltimes material hereinhas been an employer within the meaningof Section2(2) of the Act2General Drivers and Helpers Local Union No790, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, at all times material herein has been a labororganization within the meaning of Section 2(5) of theAct3By interfering with restraining, and coercing itsemployees in the exercise of the rights guaranteed bySection 7 of the Act as found above, Respondent hasengaged in unfair labor practices within the meaningof Section 8(a) (l) of the Act4By discriminating against it employees,as foundabove, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (3) of the Act5By failing and refusing to bargain in good faithwith the Union as the representative of all productionandmaintenance employees including truckdriversemployed by Respondent in Marshalltown,Iowa, excluding all office clerical employees,guards, professionalemployees and supervisors as defined in the Act (anappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act),Respondent has engaged in unfair labor practices within themeaning of Section 8(a) (5) of the Act6The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2 (6) and (7) of the ActRECOMMENDED ORDERUponthe basis of the foregoing findings of fact andconclusions of law and upon the entire record in thisproceeding,I recommend that Arbie Mineral Feed Co ,its officers,agents, successors,and assigns, shall1Cease and desist from(a)Discouraging membership of its employees in Gen-eral Drivers and Helpers Local Union No 790 affiliatedwith International Brotherhood of Teamsters, Chau-ffeurs,Warehousemen and Helpers of America, or anyother labor organization,by discriminatorily dischargingor in any other manner discriminating against themin regard to their hire, tenure of employment or anyterm or condition of employment(b)Refusing to bargain collectively with General Driv-ers and Helpers Local Union No 790, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,as the exclusiverepresentative of the employees in the above unit(c) Illegally interrogating its employees about theirunion activitiesmembership, or sympathies(d)Threatening its employees with loss of overtime,Christmas bonuses, jobs, or other reprisals because oftheir union activities(e) In any other manner interfering with,restraining,or coercing its employees in the exercise of their rightto self-organization,to bargain collectively through representatives of their own choosing,or to engage inconcerted activities for the purposes of collective bar-gaining or other mutual aid or protection,or to refrainfrom any or all such activities2Take the following affirmative action which I findwill effectuate the policies of the Act(a)Offer toCharlesWogan and Gerald Breuklanderimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges,and makethem whole in the manner set forth in the sectionentitled "The Remedy "(b)Upon request,bargain collectively with GeneralDrivers and Helpers LocalUnion No 790,affiliatedwith International Brotherhood of Teamsters, Chau-ffeurs,Warehousemen and Helpers of America, as theexclusive representative of Respondent's employees inthe appropriate unit described herein and embody ina signed contract any understanding reached(c)Preserve and, upon request,makeavailable tothe Board or its agents,for examination and copying,allpayroll records, social security payment records,timecards,personnel records and reports and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Recommenced Order ARBIE MINERAL FEED CO.(d)Post at its plant in Marshalltown, Iowa, theattached notice marked "Appendix. "32 Copies of saidnotice, on forms provided by the Regional Directorfor Region 18, after being duly signed by an authorizedrepresentativeofRespondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 18, inwriting, within 20 days from the receipt of this Decision,what steps it has taken to comply herewith.33IT IS FURTHER RECOMMENDED that unless on or before20 days from the receipt of this Decision the Respondentnotifies said Regional Director, in writing, that it willcomply with the ,foregoing Recommended Order, theNational Labor Relations Board issue an order requiringit to take such action.32 In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Section 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "31 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read- "Notify the RegionalDirector forRegion 18,inwriting,within 10 days from the date ofthis Order, what steps Respondent has taken to comply herewith " 'APPENDIXNOTICE To EMPLOYEES 'POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in GeneralDrivers and Helpers Local Union No. 790, affiliatedwith International Brotherhood of Teamsters, Chau-ffeurs,Warehousemen and Helpers of America,or any other labor organization, by discriminatorilydischarging employees or in any other manner dis-criminating against them in regard to their hireor tenure of employment or any term or conditionof employment.WE WILL NOT refuse to bargain collectively withthe aforesaid' union as the exclusive bargainingrepresentative of all production and maintenanceemployees including truckdrivers employed by us157inMarshalltown, Iowa, excluding all office clericalemployees, guards, professional employees andsupervisors, as defined in the National Labor Rela-tions Act.WE WILL NOT illegally interrogate our employeesconcerning their union activities.WE WILL' NOT threaten our employees with lossof overtime, Christmas bonuses, jobs, or otherreprisals for engaging in union activities or joiningthe Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the right to self-organization, to form, join,or assist the aforesaid Union, or any other labororganization, to bargain collectively through repre-sentatives of their own choosing, and to engageinother concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities.WE WILL offer Charles Wogan and Gerald Breuk-lander immediate and full reinstatement to theirformer or substantially equivalent positions withoutprejudice to their seniority and other rights andprivileges and make them whole for any loss ofpay suffered as a result of our discrimination againstthem.WE WILL upon request meet and bargain collec-tivelywithGeneralDrivers and Helpers LocalUnion No. 790, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive bargainingrepresentative of our employees in the above-described appropriate bargaining unit, concerningrates of pay, wages, hours of employment, andother terms and conditions of employment, and,if an understanding is reached, embody such under-standing in a signed agreement.All our employees are free to become or remain,or refrain from becoming or remaining, members ofthe aforesaid Union, or any other labor organizationDatedByARBIEMINERAL FEEDCo.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 316 Federal Building, 110 South Fourth, Minneap-olis,Minnesota 55401, Telephone No. 612-725-2611.